Case 3:19-cv-00046-NKM-JCH Document 92 Filed 09/03/20 Page 1 of 1 Pageid#: 268




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION

   DEANDRE HARRIS,
                                                              CASE NO. 3:19-cv-00046
                                     Plaintiff,

                              v.                               ORDER

   JASON KESSLER, et al.,
                                                               JUDGE NORMAN K. MOON
                                     Defendants.


        The Court issued an Order to Plaintiff’s counsel to show cause why the case should not be

 dismissed after Plaintiff’s counsel failed to timely respond to several motions to dismiss. Dkt. 81.

 As directed, Plaintiff’s local counsel responded to the Show Cause Order, Dkt. 83, and responded

 to the outstanding motions to dismiss, Dkt. 82. In so doing, Plaintiff’s local counsel referenced as

 a reason for delay difficulty in filing a motion for Lee Merritt to appear pro hac vice. Dkt. 83 at 4.

 The Court issued an Order directing the filing of any motion for Mr. Merritt to move to appear pro

 hac vice. Dkt. 84. Because Mr. Merritt has since been admitted to appear pro hac vice, Dkts. 89,

 90, accordingly, the Court WITHDRAWS its Show Cause Order, Dkt. 81.

        It is so ORDERED.

        The Clerk of Court is directed to send this Order to the parties.

        Entered this 3rd       day of September, 2020.
